DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooyabu et al US 5,571,245.
Regarding claim 1, Ooyabu et al discloses a device for monitoring a life condition of a spark igniter in a gas turbine ignition system, the device comprising: an evaluation circuit configured to determine a duration of a spark impulse, wherein the evaluation circuit includes an input node that receives an igniter spark impulse signal, the evaluation circuit having circuit elements that include: a hold capacitor operatively coupled to the input node through a series connection of an input diode and an integrator capacitor, wherein applying the igniter spark impulse signal to the input node resets the hold capacitor; a transistor operatively coupled to the hold capacitor through a resistor, wherein a gate terminal of the transistor is connected to the input node such that the transistor turns on when the igniter spark impulse signal is applied to the input node and turns off when the igniter spark impulse signal ends, and wherein the transistor being turned on causes the hold capacitor to partially discharge over the duration of the igniter spark impulse; and an amplifier connected to the hold capacitor and configured to output a voltage that is dependent on the voltage level of the discharged hold capacitor, wherein the voltage represents the duration of the igniter spark impulse as an indication of the life condition of the spark igniter. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 2, Ooyabu et al discloses wherein the evaluation circuit is connected to an exciter circuit and configured to receive the igniter spark impulse signal through an opto-isolator in the exciter circuit. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 3, Ooyabu et al discloses an indicator circuit configured to receive the output voltage of the amplifier and to convert the output voltage to a visual representation that indicates the duration of the igniter spark impulse. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 4, Ooyabu et al discloses wherein the indicator circuit further includes an LED driver circuit configured to illuminate a number of LEDs that correspond to the duration of the igniter spark impulse. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 5, Ooyabu et al discloses wherein the amplifier is an operational amplifier configured as a unity gain buffer. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 6, Ooyabu et al discloses wherein the hold capacitor, the transistor, and the operational amplifier form a sample-and-hold circuit. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 7, Ooyabu et al discloses wherein the evaluation circuit further includes a diode connected to the amplifier to prevent the voltage at an input of the operational amplifier from exceeding a threshold. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 8, Ooyabu et al discloses wherein the life condition of the spark igniter represents a degree of electrode erosion in the spark igniter. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 9, Ooyabu et al discloses wherein the hold capacitor is discharged at a rate controlled by the resistor. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Regarding claim 10, Ooyabu et al discloses a device for monitoring a life condition of a spark igniter in a gas turbine ignition system, the device comprising: an evaluation circuit having circuit components that include a hold capacitor, a transistor, and an operational amplifier arranged to form a sample-and-hold circuit, wherein an igniter spark impulse signal is applied to an input node of the evaluation circuit causing the transistor to turn on and the hold capacitor to partially discharge over a duration of the igniter spark impulse signal, and wherein a discharged voltage at the hold capacitor is maintained and output by the operational amplifier, the discharged voltage representing the duration of the igniter spark impulse as an indication of the life condition of the spark igniter. See FIG. 7-9F and col. 7, ll. 65 – col. 8, ll. 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747